PER CURIAM
William Kauffmann ("Appellant") appeals from the denial of his Amended Petition to Modify Judgment and Decree of Dissolution ("Petition to Modify"), seeking reduction in his child support obligation for RK ("Child") pursuant to Section 452.370 RSMo. Child was born during Appellant's marriage to Lisa Kauffmann n/k/a Hewison ("Respondent"). The Marriage was dissolved on March 29, 2013. Following a bench trial, the Circuit Court of Jefferson County denied the Petition to Modify on August 31, 2017.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).